         Case 2:19-cr-00020-GGG-JCW Document 28 Filed 10/04/19 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                 CRIMINAL NO. 19-20

VERSUS                                                   SECTION "T" (2)

WAYNE TRICHE                                             VIOLATIONS:
                                                         18 USC §1343
                                                         26 USC §7206




               RE-NOTICE OF PRETRIAL CONFERENCE AND JURY TRIAL


Take notice that this criminal case has been reset for trial on April 13, 2020, at 9:30 a.m. before

Judge Greg Gerard Guidry, 500 Poydras Street, Courtroom C-552, New Orleans, LA 70130. A final

pretrial conference is set for March 17, 2020, at 1:30 p.m.



    IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE
AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.



  DATE: October 4, 2019


  TO: Wayne Triche (Bond)                            WILLIAM W. BLEVINS, CLERK

  COUNSEL FOR WAYNE TRICHE                           by: Dedra D. Pongracz, Deputy Clerk

  Brian J. Capitelli
  Craig Frank Holthaus
  Email: brian@capitelliandwicker.com                AUSA Tracey N. Knight
  Email: frank@holthauslaw.com


                                                     U.S. Marshal

                                                     U.S. Probation/Pretrial Services Unit
  If you change address, notify
  Clerk of Court by phone,
  (504) 589-7747
                                                     COURT REPORTER COORDINATOR:
                                                     INTERPRETER -NONE
